              Case 7:19-cv-10901-PMH Document 34 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWN BROOKS,
                            Plaintiff,                         ORDER

                      -against-                                19-CV-10901 (PMH)
WESTCHESTER COUNTY JAIL, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held a telephonic Case Management Conference on November 17, 2020.

Counsel for the only remaining Defendant, C.O. Hughes, and Plaintiff, proceeding pro se,

appeared. As discussed on the record:

         1.       Defendant shall serve and file his pre-motion conference letter, with his 56.1

Statement attached, on or before December 17, 2020; and

         2.       The Court shall enter a separate Order of Reference referring this matter to

Magistrate Judge Davison for settlement so that informal resolution may be explored while the

parties exchange their pre-motion conference letters.

         Defendant is directed to serve a copy of this Order on Plaintiff and file proof of service.



                                                   SO ORDERED:

Dated:        New York, New York
              November 17, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge
